Case 1:20-cv-07293-GHW Document 75-6 Filed 03/22/21 Page 1 of 31




                EXHIBIT F
                  Case 1:20-cv-07293-GHW Document 75-6 Filed 03/22/21 Page 2 of 31


Jason Mizrahi

From:                  Jason Mizrahi
Sent:                  Tuesday, November 17, 2020 11:19 AM
To:                    Rhonda Wills; Barry Slotnick; nweingarten@loeb.com
Cc:                    Joshua Levin-Epstein
Subject:               RE: The Pullman Group, LLC v. Isley et al [20-cv-07293]
Attachments:           2020-1117 Rule 26(a) Initial Disclosures.pdf


Counsel,

Good morning. This office is counsel to Plaintiff The Pullman Group, LLC in the above-referenced action.

I understand that one or more of you were not able to open the.pdf attached to my previous email. Out of an abundance of
caution, we are re-forwarding the .pdf, and also including it in the DropBox, which can be accessed via the link below.

Attached hereto, please find:

    1. Plaintiff ‘s Rule 26(a) Initial Disclosures;

    2. A courtesy link to the DropBox folder containing Plaintiff’s bate-stamped document production

         https://www.dropbox.com/sh/h4zexc9hruu6jx6/AAARrcORK-xfS-2SBsQIIPepa?dl=0

Thank You,

Jason Mizrahi

________________________
Jason Mizrahi, Esq.
Levin-Epstein & Associates, P.C.
420 Lexington Ave., Suite 2525
New York, NY 10170
Phone: (212) 792-0048
Mobile: (301) 758-7351
Facsimile: (646) 786-3170
Email: Jason@levinepstein.com

The information contained in this transmission, including attachments, is strictly confidential and intended solely for and the use by the
intended recipients. This email may be protected by the attorney-client privilege, work-product doctrine, or other applicable legal or
professional protections. If you are not the intended recipient, please be notified that any retention, use, disclosure, dissemination,
distribution or copying of this email is strictly prohibited, kindly notify us of your inadvertent receipt of the email, by return email,
destroy any printouts and delete any electronic copies. Any waiver of any privilege which might otherwise arise from this email being
sent to, or received by, an unintended recipient is hereby expressly disclaimed. No attorney-client relationship is created by virtue of a
recipients receipt of this email in error. Thank you.




From: Jason Mizrahi
Sent: Tuesday, November 17, 2020 10:38 AM
To: Rhonda Wills <rwills@rwillslawfirm.com>; Barry Slotnick <bslotnick@loeb.com>; nweingarten@loeb.com
Cc: Joshua Levin‐Epstein <Joshua@levinepstein.com>
Subject: The Pullman Group, LLC v. Isley et al [20‐cv‐07293]
                                                                    1
                  Case 1:20-cv-07293-GHW Document 75-6 Filed 03/22/21 Page 3 of 31



Counsel,

Good morning. This office is counsel to Plaintiff The Pullman Group, LLC in the above-referenced action.

Attached hereto, please find:

    1. Plaintiff ‘s Rule 26(a) Initial Disclosures;

    2. A courtesy link to the DropBox folder containing Plaintiff’s bate-stamped document production

         https://www.dropbox.com/sh/h4zexc9hruu6jx6/AAARrcORK-xfS-2SBsQIIPepa?dl=0

Thank You,

Jason Mizrahi

________________________
Jason Mizrahi, Esq.
Levin-Epstein & Associates, P.C.
420 Lexington Ave., Suite 2525
New York, NY 10170
Phone: (212) 792-0048
Mobile: (301) 758-7351
Facsimile: (646) 786-3170
Email: Jason@levinepstein.com

The information contained in this transmission, including attachments, is strictly confidential and intended solely for and the use by the
intended recipients. This email may be protected by the attorney-client privilege, work-product doctrine, or other applicable legal or
professional protections. If you are not the intended recipient, please be notified that any retention, use, disclosure, dissemination,
distribution or copying of this email is strictly prohibited, kindly notify us of your inadvertent receipt of the email, by return email,
destroy any printouts and delete any electronic copies. Any waiver of any privilege which might otherwise arise from this email being
sent to, or received by, an unintended recipient is hereby expressly disclaimed. No attorney-client relationship is created by virtue of a
recipients receipt of this email in error. Thank you.




                                                                    2
                Case 1:20-cv-07293-GHW Document 75-6 Filed 03/22/21 Page 4 of 31


Jason Mizrahi

From:                Jason Mizrahi
Sent:                Tuesday, December 22, 2020 11:55 AM
To:                  Rhonda Wills
Cc:                  Joshua Levin-Epstein; Barry Slotnick; nweingarten@loeb.com
Subject:             The Pullman Group, LLC v. Isley et al [20-cv-07293]
Attachments:         2020-1222 Notice of Deposition [T-Neck Records, Inc.].pdf; 2020-1222 Notice of Deposition [Triple
                     Three Music, Inc.].pdf; 2020-1222 Notice of Deposition [Bovina].pdf; 2020-1222 Notice of Deposition
                     [Estate].pdf; 2020-1222 Notice of Deposition [Isley Brothers, LLC].pdf; 2020-1222 Notice of
                     Deposition [Ronald Isley].pdf; 2020-1222 Notice of Deposition [Royalty Venture].pdf; 2020-1222
                     Notice of Deposition [Rudolph Isley].pdf; 2020-1222 Notice of Deposition [Three Boys].pdf;
                     2020-1222 Rogs [Isley Def.].pdf; 2020-1222 FRPD [Isley Def.].pdf


Counsel,

Good morning. This office is counsel to Plaintiff The Pullman Group, LLC in the above-referenced action.

Attached hereto, please find:

    1. Plaintiff’s First Set of Interrogatories to the Isley Defendants;

    2. Plaintiff’s First Request for the Production of Documents to the Isley Defendants;

    3. A Notice of Deposition for Defendant Ronald Isley;

    4. A Notice of Deposition for Defendant Rudolph Isley;

    5. A Notice of Deposition for the corporate representative of Defendant The Estate of O’Kelly Isley, J.R. with the
       most knowledge of the facts pled in Plaintiff’s Amended Complaint;

    6. A Notice of Deposition for the corporate representative of Defendant Isley Brothers, L.L.C. with the most
       knowledge of the facts pled in Plaintiff’s Amended Complaint;

    7. A Notice of Deposition for the corporate representative of Defendant Isley Brothers Royalty Venture I SPC, Inc.
       with the most knowledge of the facts pled in Plaintiff’s Amended Complaint;

    8. A Notice of Deposition for the corporate representative of Defendant Three Boys Music Corporation with the
       most knowledge of the facts pled in Plaintiff’s Amended Complaint;

    9. A Notice of Deposition for the corporate representative of Defendant Bovina Music Inc. with the most knowledge
       of the facts pled in Plaintiff’s Amended Complaint;

    10. A Notice of Deposition for the corporate representative of Defendant T-Neck Records, Inc. with the most
        knowledge of the facts pled in Plaintiff’s Amended Complaint;

    11. A Notice of Deposition for the corporate representative of Defendant Triple Three Music, Inc. with the most
        knowledge of the facts pled in Plaintiff’s Amended Complaint;

    12. A courtesy link to the DropBox folder containing Plaintiff’s first set of discovery requests, as to the Isley
        Defendants

        https://www.dropbox.com/sh/u31jw37iiipq2qu/AABrHcQDU_kZe59tXdj5KSsRa?dl=0

                                                              1
                  Case 1:20-cv-07293-GHW Document 75-6 Filed 03/22/21 Page 5 of 31



Thank You,

Jason Mizrahi

________________________
Jason Mizrahi, Esq.
Levin-Epstein & Associates, P.C.
420 Lexington Ave., Suite 2525
New York, NY 10170
Phone: (212) 792-0048
Mobile: (301) 758-7351
Facsimile: (646) 786-3170
Email: Jason@levinepstein.com

The information contained in this transmission, including attachments, is strictly confidential and intended solely for and the use by the
intended recipients. This email may be protected by the attorney-client privilege, work-product doctrine, or other applicable legal or
professional protections. If you are not the intended recipient, please be notified that any retention, use, disclosure, dissemination,
distribution or copying of this email is strictly prohibited, kindly notify us of your inadvertent receipt of the email, by return email,
destroy any printouts and delete any electronic copies. Any waiver of any privilege which might otherwise arise from this email being
sent to, or received by, an unintended recipient is hereby expressly disclaimed. No attorney-client relationship is created by virtue of a
recipients receipt of this email in error. Thank you.




                                                                    2
                  Case 1:20-cv-07293-GHW Document 75-6 Filed 03/22/21 Page 6 of 31


Jason Mizrahi

From:                  Jason Mizrahi
Sent:                  Tuesday, February 16, 2021 4:12 PM
To:                    Rhonda Wills; praspino@rwillslawfirm.com
Cc:                    Joshua Levin-Epstein; Barry Slotnick; nweingarten@loeb.com
Subject:               The Pullman Group, LLC v. Isley et al [20-cv-07293] - Deficiency Letter [Isley Defendants]
Attachments:           2021-0216 Deficiency Letter [To Isley Def.].pdf


Counsel,

This office represents Plaintiff The Pullman Group, LLC in the above-referenced matter.

On behalf of Plaintiff, annexed hereto please find:

    1. A deficiency letter, regarding the Isley Defendants’ responses and objections to Plaintiff’s First Set of Discovery
       Requests.

Respectfully,

Jason Mizrahi


________________________
Jason Mizrahi, Esq.
Levin-Epstein & Associates, P.C.
420 Lexington Ave., Suite 2525
New York, NY 10170
Phone: (212) 792-0048
Mobile: (301) 758-7351
Facsimile: (646) 786-3170
Email: Jason@levinepstein.com

The information contained in this transmission, including attachments, is strictly confidential and intended solely for and the use by the
intended recipients. This email may be protected by the attorney-client privilege, work-product doctrine, or other applicable legal or
professional protections. If you are not the intended recipient, please be notified that any retention, use, disclosure, dissemination,
distribution or copying of this email is strictly prohibited, kindly notify us of your inadvertent receipt of the email, by return email,
destroy any printouts and delete any electronic copies. Any waiver of any privilege which might otherwise arise from this email being
sent to, or received by, an unintended recipient is hereby expressly disclaimed. No attorney-client relationship is created by virtue of a
recipients receipt of this email in error. Thank you.




                                                                    1
                 Case 1:20-cv-07293-GHW Document 75-6 Filed 03/22/21 Page 7 of 31


Jason Mizrahi

From:                 Joshua Levin-Epstein
Sent:                 Monday, March 22, 2021 3:32 PM
To:                   Jason Mizrahi
Subject:              FW: RE: The Pullman Group, LLC v. Isley et al.

Importance:           High

Categories:           The Pullman Group LLC




__________________________
Joshua D. Levin-Epstein, Esq.
Levin-Epstein & Associates, P.C.
60 East 42nd Street, Suite 4700
New York, NY 10165
Phone: (212) 792-0046
Mobile: (516) 343-0542
Email: Joshua@levinepstein.com

The information contained in this transmission, including attachments, is strictly confidential and intended solely for and
the use by the intended recipients. This email may be protected by the attorney-client privilege, work-product doctrine, or
other applicable legal or professional protections. If you are not the intended recipient, please be notified that any retention,
use, disclosure, dissemination, distribution or copying of this email is strictly prohibited, Kindly notify us of your
inadvertent receipt of the email, by return email, destroy any printouts and delete any electronic copies. Any waiver of any
privilege which might otherwise arise from this email being sent to, or received by, an unintended recipient is hereby
expressly disclaimed. No attorney-client relationship is created by virtue of a recipients receipt of this email in error. Thank
you.

From: Joshua Levin‐Epstein
Sent: Tuesday, December 22, 2020 4:39 PM
To: rwills@rwillslawfirm.com
Cc: praspino@rwillslawfirm.com; Jason Mizrahi <Jason@levinepstein.com>
Subject: RE: The Pullman Group, LLC v. Isley et al.
Importance: High

Dear Mrs. Wills:

Please let me know your availability for a discovery conference to discuss the scheduling of the
Isley Defendants’ depositions on a mutually agreeable date and time.

Thank you, in advance.

Regards,

Josh

                                                               1
                 Case 1:20-cv-07293-GHW Document 75-6 Filed 03/22/21 Page 8 of 31
__________________________
Joshua D. Levin-Epstein, Esq.
Levin-Epstein & Associates, P.C.
420 Lexington Avenue, Suite 2525
New York, NY 10170
Phone: (212) 792-0046
Mobile: (516) 343-0542
Email: Joshua@levinepstein.com

The information contained in this transmission, including attachments, is strictly confidential and intended solely for and
the use by the intended recipients. This email may be protected by the attorney-client privilege, work-product doctrine, or
other applicable legal or professional protections. If you are not the intended recipient, please be notified that any retention,
use, disclosure, dissemination, distribution or copying of this email is strictly prohibited, Kindly notify us of your
inadvertent receipt of the email, by return email, destroy any printouts and delete any electronic copies. Any waiver of any
privilege which might otherwise arise from this email being sent to, or received by, an unintended recipient is hereby
expressly disclaimed. No attorney-client relationship is created by virtue of a recipients receipt of this email in error. Thank
you.




                                                               2
                 Case 1:20-cv-07293-GHW Document 75-6 Filed 03/22/21 Page 9 of 31


Jason Mizrahi

From:                 Joshua Levin-Epstein
Sent:                 Monday, March 22, 2021 3:32 PM
To:                   Jason Mizrahi
Subject:              FW: SECOND REQUEST The Pullman Group, LLC v. Isley et al.

Categories:           The Pullman Group LLC




__________________________
Joshua D. Levin-Epstein, Esq.
Levin-Epstein & Associates, P.C.
60 East 42nd Street, Suite 4700
New York, NY 10165
Phone: (212) 792-0046
Mobile: (516) 343-0542
Email: Joshua@levinepstein.com

The information contained in this transmission, including attachments, is strictly confidential and intended solely for and
the use by the intended recipients. This email may be protected by the attorney-client privilege, work-product doctrine, or
other applicable legal or professional protections. If you are not the intended recipient, please be notified that any retention,
use, disclosure, dissemination, distribution or copying of this email is strictly prohibited, Kindly notify us of your
inadvertent receipt of the email, by return email, destroy any printouts and delete any electronic copies. Any waiver of any
privilege which might otherwise arise from this email being sent to, or received by, an unintended recipient is hereby
expressly disclaimed. No attorney-client relationship is created by virtue of a recipients receipt of this email in error. Thank
you.

From: Joshua Levin‐Epstein
Sent: Wednesday, December 23, 2020 12:44 PM
To: rwills@rwillslawfirm.com
Cc: praspino@rwillslawfirm.com; Jason Mizrahi <Jason@levinepstein.com>
Subject: RE: SECOND REQUEST The Pullman Group, LLC v. Isley et al.

Dear Mrs. Wills:

Please let me know your availability for a discovery conference to discuss the scheduling of the
Isley Defendants’ depositions on a mutually agreeable date and time.

Thank you, in advance.

Regards,

Josh

__________________________
Joshua D. Levin-Epstein, Esq.

                                                               1
                Case 1:20-cv-07293-GHW Document 75-6 Filed 03/22/21 Page 10 of 31
Levin-Epstein & Associates, P.C.
420 Lexington Avenue, Suite 2525
New York, NY 10170
Phone: (212) 792-0046
Mobile: (516) 343-0542
Email: Joshua@levinepstein.com

The information contained in this transmission, including attachments, is strictly confidential and intended solely for and
the use by the intended recipients. This email may be protected by the attorney-client privilege, work-product doctrine, or
other applicable legal or professional protections. If you are not the intended recipient, please be notified that any retention,
use, disclosure, dissemination, distribution or copying of this email is strictly prohibited, Kindly notify us of your
inadvertent receipt of the email, by return email, destroy any printouts and delete any electronic copies. Any waiver of any
privilege which might otherwise arise from this email being sent to, or received by, an unintended recipient is hereby
expressly disclaimed. No attorney-client relationship is created by virtue of a recipients receipt of this email in error. Thank
you.

From: Joshua Levin‐Epstein
Sent: Tuesday, December 22, 2020 4:39 PM
To: rwills@rwillslawfirm.com
Cc: praspino@rwillslawfirm.com; Jason Mizrahi <Jason@levinepstein.com>
Subject: RE: The Pullman Group, LLC v. Isley et al.
Importance: High

Dear Mrs. Wills:

Please let me know your availability for a discovery conference to discuss the scheduling of the
Isley Defendants’ depositions on a mutually agreeable date and time.

Thank you, in advance.

Regards,

Josh
__________________________
Joshua D. Levin-Epstein, Esq.
Levin-Epstein & Associates, P.C.
420 Lexington Avenue, Suite 2525
New York, NY 10170
Phone: (212) 792-0046
Mobile: (516) 343-0542
Email: Joshua@levinepstein.com

The information contained in this transmission, including attachments, is strictly confidential and intended solely for and
the use by the intended recipients. This email may be protected by the attorney-client privilege, work-product doctrine, or
other applicable legal or professional protections. If you are not the intended recipient, please be notified that any retention,
use, disclosure, dissemination, distribution or copying of this email is strictly prohibited, Kindly notify us of your
inadvertent receipt of the email, by return email, destroy any printouts and delete any electronic copies. Any waiver of any
privilege which might otherwise arise from this email being sent to, or received by, an unintended recipient is hereby
expressly disclaimed. No attorney-client relationship is created by virtue of a recipients receipt of this email in error. Thank
you.


                                                               2
                Case 1:20-cv-07293-GHW Document 75-6 Filed 03/22/21 Page 11 of 31


Jason Mizrahi

From:                 Joshua Levin-Epstein
Sent:                 Monday, March 22, 2021 3:32 PM
To:                   Jason Mizrahi
Subject:              FW: SECOND REQUEST The Pullman Group, LLC v. Isley et al.

Categories:           The Pullman Group LLC




__________________________
Joshua D. Levin-Epstein, Esq.
Levin-Epstein & Associates, P.C.
60 East 42nd Street, Suite 4700
New York, NY 10165
Phone: (212) 792-0046
Mobile: (516) 343-0542
Email: Joshua@levinepstein.com

The information contained in this transmission, including attachments, is strictly confidential and intended solely for and
the use by the intended recipients. This email may be protected by the attorney-client privilege, work-product doctrine, or
other applicable legal or professional protections. If you are not the intended recipient, please be notified that any retention,
use, disclosure, dissemination, distribution or copying of this email is strictly prohibited, Kindly notify us of your
inadvertent receipt of the email, by return email, destroy any printouts and delete any electronic copies. Any waiver of any
privilege which might otherwise arise from this email being sent to, or received by, an unintended recipient is hereby
expressly disclaimed. No attorney-client relationship is created by virtue of a recipients receipt of this email in error. Thank
you.

From: Joshua Levin‐Epstein
Sent: Wednesday, December 23, 2020 1:22 PM
To: rwills@rwillslawfirm.com
Cc: praspino@rwillslawfirm.com; Jason Mizrahi <Jason@levinepstein.com>
Subject: RE: SECOND REQUEST The Pullman Group, LLC v. Isley et al.

Rhonda,

Happy holidays and happy new year.

January 5th at 3:00 p.m. EST works.

Thank you.

Regards,

Josh
__________________________
Joshua D. Levin-Epstein, Esq.
                                                               1
                Case 1:20-cv-07293-GHW Document 75-6 Filed 03/22/21 Page 12 of 31
Levin-Epstein & Associates, P.C.
420 Lexington Avenue, Suite 2525
New York, NY 10170
Phone: (212) 792-0046
Mobile: (516) 343-0542
Email: Joshua@levinepstein.com

The information contained in this transmission, including attachments, is strictly confidential and intended solely for and
the use by the intended recipients. This email may be protected by the attorney-client privilege, work-product doctrine, or
other applicable legal or professional protections. If you are not the intended recipient, please be notified that any retention,
use, disclosure, dissemination, distribution or copying of this email is strictly prohibited, Kindly notify us of your
inadvertent receipt of the email, by return email, destroy any printouts and delete any electronic copies. Any waiver of any
privilege which might otherwise arise from this email being sent to, or received by, an unintended recipient is hereby
expressly disclaimed. No attorney-client relationship is created by virtue of a recipients receipt of this email in error. Thank
you.

From: Rhonda Hunter Wills <rwills@rwillslawfirm.com>
Sent: Wednesday, December 23, 2020 1:18 PM
To: Joshua Levin‐Epstein <Joshua@levinepstein.com>
Cc: rwills@rwillslawfirm.com; praspino@rwillslawfirm.com; Jason Mizrahi <Jason@levinepstein.com>
Subject: RE: SECOND REQUEST The Pullman Group, LLC v. Isley et al.


Mr. Levin‐Epstein, due to the holidays, I will not be available to confer until the week of January 4. During that week, my
current earliest availability is January 5 from 3 pm ‐ 7 pm ET. Let me know if that works for you. If not, please propose
alternative dates/times later in the week. Also, please make sure that Patrick Raspino is also copied on all emails in this
matter. His email address is praspino@rwillslawfirm.com.

Regards,

Rhonda Wills

Rhonda Hunter Wills

Licensed in CA, TX & NY

Wills Law Firm, PLLC

1776 Yorktown, Suite 570

Houston, Texas 77056

Telephone: 713.528.4455

Facsimile: 713.528.2047

Email: rwills@rwillslawfirm.com




                                                               2
                Case 1:20-cv-07293-GHW Document 75-6 Filed 03/22/21 Page 13 of 31


‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ Original Message ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
Subject: RE: SECOND REQUEST The Pullman Group, LLC v. Isley et al.
From: "Joshua Levin‐Epstein" <Joshua@levinepstein.com>
Date: Wed, December 23, 2020 5:44 pm
To: "rwills@rwillslawfirm.com" <rwills@rwillslawfirm.com>
Cc: "praspino@rwillslawfirm.com" <praspino@rwillslawfirm.com>
"Jason Mizrahi" <Jason@levinepstein.com>
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐

> Dear Mrs. Wills:
>
> Please let me know your availability for a discovery conference to discuss the scheduling of the Isley Defendants'
depositions on a mutually agreeable date and time.
>
> Thank you, in advance.
>
> Regards,
>
> Josh
>
>
> __________________________
> Joshua D. Levin‐Epstein, Esq.
> Levin‐Epstein & Associates, P.C.
> 420 Lexington Avenue, Suite 2525
> New York, NY 10170
> Phone: (212) 792‐0046
> Mobile: (516) 343‐0542
> Email: Joshua@levinepstein.com
>
> The information contained in this transmission, including attachments, is strictly confidential and intended solely for
and the use by the intended recipients. This email may be protected by the attorney‐client privilege, work‐product
doctrine, or other applicable legal or professional protections. If you are not the intended recipient, please be notified
that any retention, use, disclosure, dissemination, distribution or copying of this email is strictly prohibited, Kindly notify
us of your inadvertent receipt of the email, by return email, destroy any printouts and delete any electronic copies. Any
waiver of any privilege which might otherwise arise from this email being sent to, or received by, an unintended
recipient is hereby expressly disclaimed. No attorney‐client relationship is created by virtue of a recipients receipt of this
email in error. Thank you.
>
>
From: Joshua Levin‐Epstein
> Sent: Tuesday, December 22, 2020 4:39 PM
> To: rwills@rwillslawfirm.com
> Cc: praspino@rwillslawfirm.com; Jason Mizrahi <Jason@levinepstein.com>
> Subject: RE: The Pullman Group, LLC v. Isley et al.
> Importance: High
>
> Dear Mrs. Wills:
>
> Please let me know your availability for a discovery conference to discuss the scheduling of the Isley Defendants'
depositions on a mutually agreeable date and time.

                                                                 3
                Case 1:20-cv-07293-GHW Document 75-6 Filed 03/22/21 Page 14 of 31

>
> Thank you, in advance.
>
> Regards,
>
> Josh
>
> __________________________
> Joshua D. Levin‐Epstein, Esq.
> Levin‐Epstein & Associates, P.C.
> 420 Lexington Avenue, Suite 2525
> New York, NY 10170
> Phone: (212) 792‐0046
> Mobile: (516) 343‐0542
> Email: Joshua@levinepstein.com<mailto:Joshua@levinepstein.com>
>
> The information contained in this transmission, including attachments, is strictly confidential and intended solely for
and the use by the intended recipients. This email may be protected by the attorney‐client privilege, work‐product
doctrine, or other applicable legal or professional protections. If you are not the intended recipient, please be notified
that any retention, use, disclosure, dissemination, distribution or copying of this email is strictly prohibited, Kindly notify
us of your inadvertent receipt of the email, by return email, destroy any printouts and delete any electronic copies. Any
waiver of any privilege which might otherwise arise from this email being sent to, or received by, an unintended
recipient is hereby expressly disclaimed. No attorney‐client relationship is created by virtue of a recipients receipt of this
email in error. Thank you.
>
>




                                                               4
                Case 1:20-cv-07293-GHW Document 75-6 Filed 03/22/21 Page 15 of 31


Jason Mizrahi

From:                 Joshua Levin-Epstein
Sent:                 Monday, March 22, 2021 3:32 PM
To:                   Jason Mizrahi
Subject:              FW: SECOND REQUEST The Pullman Group, LLC v. Isley et al.

Categories:           The Pullman Group LLC




__________________________
Joshua D. Levin-Epstein, Esq.
Levin-Epstein & Associates, P.C.
60 East 42nd Street, Suite 4700
New York, NY 10165
Phone: (212) 792-0046
Mobile: (516) 343-0542
Email: Joshua@levinepstein.com

The information contained in this transmission, including attachments, is strictly confidential and intended solely for and
the use by the intended recipients. This email may be protected by the attorney-client privilege, work-product doctrine, or
other applicable legal or professional protections. If you are not the intended recipient, please be notified that any retention,
use, disclosure, dissemination, distribution or copying of this email is strictly prohibited, Kindly notify us of your
inadvertent receipt of the email, by return email, destroy any printouts and delete any electronic copies. Any waiver of any
privilege which might otherwise arise from this email being sent to, or received by, an unintended recipient is hereby
expressly disclaimed. No attorney-client relationship is created by virtue of a recipients receipt of this email in error. Thank
you.

From: Joshua Levin‐Epstein
Sent: Friday, January 15, 2021 4:12 PM
To: praspino@rwillslawfirm.com; rwills@rwillslawfirm.com
Subject: RE: SECOND REQUEST The Pullman Group, LLC v. Isley et al.

Rhonda,

As per our call this past Monday, please send a copy of the proposed protective order.

Please also let me know the Isleys’ availability for a deposition.

Thank you.

Regards,

Josh
__________________________
Joshua D. Levin-Epstein, Esq.


                                                               1
                Case 1:20-cv-07293-GHW Document 75-6 Filed 03/22/21 Page 16 of 31
Levin-Epstein & Associates, P.C.
420 Lexington Avenue, Suite 2525
New York, NY 10170
Phone: (212) 792-0046
Mobile: (516) 343-0542
Email: Joshua@levinepstein.com

The information contained in this transmission, including attachments, is strictly confidential and intended solely for and
the use by the intended recipients. This email may be protected by the attorney-client privilege, work-product doctrine, or
other applicable legal or professional protections. If you are not the intended recipient, please be notified that any retention,
use, disclosure, dissemination, distribution or copying of this email is strictly prohibited, Kindly notify us of your
inadvertent receipt of the email, by return email, destroy any printouts and delete any electronic copies. Any waiver of any
privilege which might otherwise arise from this email being sent to, or received by, an unintended recipient is hereby
expressly disclaimed. No attorney-client relationship is created by virtue of a recipients receipt of this email in error. Thank
you.

From: Joshua Levin‐Epstein
Sent: Monday, January 11, 2021 6:05 PM
To: praspino@rwillslawfirm.com
Cc: rwills@rwillslawfirm.com
Subject: Re: SECOND REQUEST The Pullman Group, LLC v. Isley et al.

Rhonda ‐ please let me know if you need to reschedule. I was expecting your call. Thanks.

Sent from my iPhone


        On Jan 7, 2021, at 4:14 PM, Joshua Levin‐Epstein <Joshua@levinepstein.com> wrote:


        Patrick,

        Monday at 6:00 p.m. works. Please call me on my mobile at 516.343.0542.

        We want to discuss the consolidation of the deposition into two dates, at a mutually
        date and time, as well as other discovery issues.

        Thank you in advance.

        Regards,

        Josh
        __________________________
        Joshua D. Levin-Epstein, Esq.
        Levin-Epstein & Associates, P.C.
        420 Lexington Avenue, Suite 2525
        New York, NY 10170
        Phone: (212) 792-0046
        Mobile: (516) 343-0542
        Email: Joshua@levinepstein.com

                                                               2
        Case 1:20-cv-07293-GHW Document 75-6 Filed 03/22/21 Page 17 of 31
The information contained in this transmission, including attachments, is strictly confidential and intended
solely for and the use by the intended recipients. This email may be protected by the attorney-client
privilege, work-product doctrine, or other applicable legal or professional protections. If you are not the
intended recipient, please be notified that any retention, use, disclosure, dissemination, distribution or
copying of this email is strictly prohibited, Kindly notify us of your inadvertent receipt of the email, by
return email, destroy any printouts and delete any electronic copies. Any waiver of any privilege which
might otherwise arise from this email being sent to, or received by, an unintended recipient is hereby
expressly disclaimed. No attorney-client relationship is created by virtue of a recipients receipt of this email
in error. Thank you.

From: praspino@rwillslawfirm.com <praspino@rwillslawfirm.com>
Sent: Thursday, January 7, 2021 1:43 PM
To: Joshua Levin‐Epstein <Joshua@levinepstein.com>
Cc: rwills@rwillslawfirm.com; Jason Mizrahi <Jason@levinepstein.com>
Subject: RE: SECOND REQUEST The Pullman Group, LLC v. Isley et al.


Josh,

Are you available for a call on Monday at any time between 12:00 p.m. and 6:00 p.m. EST?

Thank you,

Patrick Raspino

Wills Law Firm, PLLC

‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ Original Message ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
Subject: RE: SECOND REQUEST The Pullman Group, LLC v. Isley et al.
From: "Joshua Levin‐Epstein" <Joshua@levinepstein.com>
Date: Tue, January 5, 2021 6:08 pm
To: "praspino@rwillslawfirm.com" <praspino@rwillslawfirm.com>
Cc: "rwills@rwillslawfirm.com" <rwills@rwillslawfirm.com>
"Jason Mizrahi" <Jason@levinepstein.com>
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐

> Patrick,
>
> Please send my condolences to Rhonda.
>
> Regards,
>
> Josh
>
> __________________________
> Joshua D. Levin‐Epstein, Esq.
> Levin‐Epstein & Associates, P.C.
> 420 Lexington Avenue, Suite 2525
> New York, NY 10170
> Phone: (212) 792‐0046
> Mobile: (516) 343‐0542
> Email: Joshua@levinepstein.com

                                                        3
       Case 1:20-cv-07293-GHW Document 75-6 Filed 03/22/21 Page 18 of 31

>
> The information contained in this transmission, including attachments, is strictly confidential and
intended solely for and the use by the intended recipients. This email may be protected by the attorney‐
client privilege, work‐product doctrine, or other applicable legal or professional protections. If you are
not the intended recipient, please be notified that any retention, use, disclosure, dissemination,
distribution or copying of this email is strictly prohibited, Kindly notify us of your inadvertent receipt of
the email, by return email, destroy any printouts and delete any electronic copies. Any waiver of any
privilege which might otherwise arise from this email being sent to, or received by, an unintended
recipient is hereby expressly disclaimed. No attorney‐client relationship is created by virtue of a
recipients receipt of this email in error. Thank you.
>
>
From: praspino@rwillslawfirm.com <praspino@rwillslawfirm.com>
> Sent: Tuesday, January 5, 2021 12:45 PM
> To: Joshua Levin‐Epstein <Joshua@levinepstein.com>
> Cc: rwills@rwillslawfirm.com; Jason Mizrahi <Jason@levinepstein.com>
> Subject: RE: SECOND REQUEST The Pullman Group, LLC v. Isley et al.
>
>
> Josh,
>
> Rhonda’s uncle passed away last night from COVID, and she is dealing with family matters. We will
need to reschedule our call with you to later this week. We will be in touch.
>
> Thank you,
>
> Patrick Raspino
>
> Wills Law Firm, PLLC
>
> ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ Original Message ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
> Subject: RE: SECOND REQUEST The Pullman Group, LLC v. Isley et al.
>
From: "Joshua Levin‐Epstein" <Joshua@levinepstein.com<mailto:Joshua@levinepstein.com>>
> Date: Wed, December 23, 2020 6:22 pm
> To: "rwills@rwillslawfirm.com<mailto:rwills@rwillslawfirm.com>"
<rwills@rwillslawfirm.com<mailto:rwills@rwillslawfirm.com>>
> Cc: "praspino@rwillslawfirm.com<mailto:praspino@rwillslawfirm.com>"
<praspino@rwillslawfirm.com<mailto:praspino@rwillslawfirm.com>>
> "Jason Mizrahi" <Jason@levinepstein.com<mailto:Jason@levinepstein.com>>
> ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
>
>> Rhonda,
>>
>> Happy holidays and happy new year.
>>
>> January 5th at 3:00 p.m. EST works.
>>
>> Thank you.
>>
>> Regards,
>>

                                                      4
       Case 1:20-cv-07293-GHW Document 75-6 Filed 03/22/21 Page 19 of 31

>> Josh
>>
>> __________________________
>> Joshua D. Levin‐Epstein, Esq.
>> Levin‐Epstein & Associates, P.C.
>> 420 Lexington Avenue, Suite 2525
>> New York, NY 10170
>> Phone: (212) 792‐0046
>> Mobile: (516) 343‐0542
>> Email: Joshua@levinepstein.com<mailto:Joshua@levinepstein.com>
>>
>> The information contained in this transmission, including attachments, is strictly confidential and
intended solely for and the use by the intended recipients. This email may be protected by the attorney‐
client privilege, work‐product doctrine, or other applicable legal or professional protections. If you are
not the intended recipient, please be notified that any retention, use, disclosure, dissemination,
distribution or copying of this email is strictly prohibited, Kindly notify us of your inadvertent receipt of
the email, by return email, destroy any printouts and delete any electronic copies. Any waiver of any
privilege which might otherwise arise from this email being sent to, or received by, an unintended
recipient is hereby expressly disclaimed. No attorney‐client relationship is created by virtue of a
recipients receipt of this email in error. Thank you.
>>
>>
>
From: Rhonda Hunter Wills <rwills@rwillslawfirm.com<mailto:rwills@rwillslawfirm.com>>
>> Sent: Wednesday, December 23, 2020 1:18 PM
>> To: Joshua Levin‐Epstein <Joshua@levinepstein.com<mailto:Joshua@levinepstein.com>>
>> Cc: rwills@rwillslawfirm.com<mailto:rwills@rwillslawfirm.com>;
praspino@rwillslawfirm.com<mailto:praspino@rwillslawfirm.com>; Jason Mizrahi
<Jason@levinepstein.com<mailto:Jason@levinepstein.com>>
>> Subject: RE: SECOND REQUEST The Pullman Group, LLC v. Isley et al.
>>
>>
>> Mr. Levin‐Epstein, due to the holidays, I will not be available to confer until the week of January 4.
During that week, my current earliest availability is January 5 from 3 pm ‐ 7 pm ET. Let me know if that
works for you. If not, please propose alternative dates/times later in the week. Also, please make sure
that Patrick Raspino is also copied on all emails in this matter. His email address is
praspino@rwillslawfirm.com<mailto:praspino@rwillslawfirm.com<mailto:praspino@rwillslawfirm.com%
3cmailto:praspino@rwillslawfirm.com>>.
>>
>> Regards,
>>
>> Rhonda Wills
>>
>> Rhonda Hunter Wills
>>
>> Licensed in CA, TX & NY
>>
>> Wills Law Firm, PLLC
>>
>> 1776 Yorktown, Suite 570
>>
>> Houston, Texas 77056

                                                      5
       Case 1:20-cv-07293-GHW Document 75-6 Filed 03/22/21 Page 20 of 31

>>
>> Telephone: 713.528.4455
>>
>> Facsimile: 713.528.2047
>>
>> Email:
rwills@rwillslawfirm.com<mailto:rwills@rwillslawfirm.com<mailto:rwills@rwillslawfirm.com%3cmailto:r
wills@rwillslawfirm.com>>
>>
>>
>>
>>
>> ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ Original Message ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
>> Subject: RE: SECOND REQUEST The Pullman Group, LLC v. Isley et al.
>>
>
From: "Joshua Levin‐Epstein"
<Joshua@levinepstein.com<mailto:Joshua@levinepstein.com<mailto:Joshua@levinepstein.com%3cmail
to:Joshua@levinepstein.com>>>
>> Date: Wed, December 23, 2020 5:44 pm
>> To:
"rwills@rwillslawfirm.com<mailto:rwills@rwillslawfirm.com><mailto:rwills@rwillslawfirm.com%3cmailt
o:rwills@rwillslawfirm.com%3e>"
<rwills@rwillslawfirm.com<mailto:rwills@rwillslawfirm.com<mailto:rwills@rwillslawfirm.com%3cmailto
:rwills@rwillslawfirm.com>>>
>> Cc:
"praspino@rwillslawfirm.com<mailto:praspino@rwillslawfirm.com><mailto:praspino@rwillslawfirm.co
m%3cmailto:praspino@rwillslawfirm.com%3e>"
<praspino@rwillslawfirm.com<mailto:praspino@rwillslawfirm.com<mailto:praspino@rwillslawfirm.com
%3cmailto:praspino@rwillslawfirm.com>>>
>> "Jason Mizrahi"
<Jason@levinepstein.com<mailto:Jason@levinepstein.com<mailto:Jason@levinepstein.com%3cmailto:J
ason@levinepstein.com>>>
>> ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
>>
>>> Dear Mrs. Wills:
>>>
>>> Please let me know your availability for a discovery conference to discuss the scheduling of the Isley
Defendants' depositions on a mutually agreeable date and time.
>>>
>>> Thank you, in advance.
>>>
>>> Regards,
>>>
>>> Josh
>>>
>>>
>>> __________________________
>>> Joshua D. Levin‐Epstein, Esq.
>>> Levin‐Epstein & Associates, P.C.
>>> 420 Lexington Avenue, Suite 2525
>>> New York, NY 10170

                                                    6
       Case 1:20-cv-07293-GHW Document 75-6 Filed 03/22/21 Page 21 of 31

>>> Phone: (212) 792‐0046
>>> Mobile: (516) 343‐0542
>>> Email:
Joshua@levinepstein.com<mailto:Joshua@levinepstein.com<mailto:Joshua@levinepstein.com%3cmailt
o:Joshua@levinepstein.com>>
>>>
>>> The information contained in this transmission, including attachments, is strictly confidential and
intended solely for and the use by the intended recipients. This email may be protected by the attorney‐
client privilege, work‐product doctrine, or other applicable legal or professional protections. If you are
not the intended recipient, please be notified that any retention, use, disclosure, dissemination,
distribution or copying of this email is strictly prohibited, Kindly notify us of your inadvertent receipt of
the email, by return email, destroy any printouts and delete any electronic copies. Any waiver of any
privilege which might otherwise arise from this email being sent to, or received by, an unintended
recipient is hereby expressly disclaimed. No attorney‐client relationship is created by virtue of a
recipients receipt of this email in error. Thank you.
>>>
>>>
>>
>
From: Joshua Levin‐Epstein
>>> Sent: Tuesday, December 22, 2020 4:39 PM
>>> To:
rwills@rwillslawfirm.com<mailto:rwills@rwillslawfirm.com<mailto:rwills@rwillslawfirm.com%3cmailto:r
wills@rwillslawfirm.com>>
>>> Cc:
praspino@rwillslawfirm.com<mailto:praspino@rwillslawfirm.com<mailto:praspino@rwillslawfirm.com%
3cmailto:praspino@rwillslawfirm.com>>; Jason Mizrahi
<Jason@levinepstein.com<mailto:Jason@levinepstein.com<mailto:Jason@levinepstein.com%3cmailto:J
ason@levinepstein.com>>>
>>> Subject: RE: The Pullman Group, LLC v. Isley et al.
>>> Importance: High
>>>
>>> Dear Mrs. Wills:
>>>
>>> Please let me know your availability for a discovery conference to discuss the scheduling of the Isley
Defendants' depositions on a mutually agreeable date and time.
>>>
>>> Thank you, in advance.
>>>
>>> Regards,
>>>
>>> Josh
>>>
>>> __________________________
>>> Joshua D. Levin‐Epstein, Esq.
>>> Levin‐Epstein & Associates, P.C.
>>> 420 Lexington Avenue, Suite 2525
>>> New York, NY 10170
>>> Phone: (212) 792‐0046
>>> Mobile: (516) 343‐0542
>>> Email:
Joshua@levinepstein.com<mailto:Joshua@levinepstein.com<mailto:Joshua@levinepstein.com%3cmailt

                                                      7
       Case 1:20-cv-07293-GHW Document 75-6 Filed 03/22/21 Page 22 of 31

o:Joshua@levinepstein.com<mailto:Joshua@levinepstein.com%3cmailto:Joshua@levinepstein.com%3c
mailto:Joshua@levinepstein.com%3cmailto:Joshua@levinepstein.com>>>
>>>
>>> The information contained in this transmission, including attachments, is strictly confidential and
intended solely for and the use by the intended recipients. This email may be protected by the attorney‐
client privilege, work‐product doctrine, or other applicable legal or professional protections. If you are
not the intended recipient, please be notified that any retention, use, disclosure, dissemination,
distribution or copying of this email is strictly prohibited, Kindly notify us of your inadvertent receipt of
the email, by return email, destroy any printouts and delete any electronic copies. Any waiver of any
privilege which might otherwise arise from this email being sent to, or received by, an unintended
recipient is hereby expressly disclaimed. No attorney‐client relationship is created by virtue of a
recipients receipt of this email in error. Thank you.
>>>
>>>
>>
>>
>>
>>
>>
>>
>>
>>
>>
>>
>>
>




                                                      8
                Case 1:20-cv-07293-GHW Document 75-6 Filed 03/22/21 Page 23 of 31


Jason Mizrahi

From:                 Joshua Levin-Epstein
Sent:                 Monday, March 22, 2021 3:32 PM
To:                   Jason Mizrahi
Subject:              FW: THIRD REQUEST The Pullman Group, LLC v. Isley et al.




__________________________
Joshua D. Levin-Epstein, Esq.
Levin-Epstein & Associates, P.C.
60 East 42nd Street, Suite 4700
New York, NY 10165
Phone: (212) 792-0046
Mobile: (516) 343-0542
Email: Joshua@levinepstein.com

The information contained in this transmission, including attachments, is strictly confidential and intended solely for and
the use by the intended recipients. This email may be protected by the attorney-client privilege, work-product doctrine, or
other applicable legal or professional protections. If you are not the intended recipient, please be notified that any retention,
use, disclosure, dissemination, distribution or copying of this email is strictly prohibited, Kindly notify us of your
inadvertent receipt of the email, by return email, destroy any printouts and delete any electronic copies. Any waiver of any
privilege which might otherwise arise from this email being sent to, or received by, an unintended recipient is hereby
expressly disclaimed. No attorney-client relationship is created by virtue of a recipients receipt of this email in error. Thank
you.

From: Joshua Levin‐Epstein
Sent: Tuesday, January 19, 2021 4:33 PM
To: praspino@rwillslawfirm.com; rwills@rwillslawfirm.com
Subject: RE: THIRD REQUEST The Pullman Group, LLC v. Isley et al.

THIRD REQUEST

Rhonda,

Please send a copy of the proposed protective order.

Please also let me know the Isleys’ availability for a deposition.

Thank you.

Regards,

Josh
__________________________
Joshua D. Levin-Epstein, Esq.

                                                               1
                Case 1:20-cv-07293-GHW Document 75-6 Filed 03/22/21 Page 24 of 31
Levin-Epstein & Associates, P.C.
420 Lexington Avenue, Suite 2525
New York, NY 10170
Phone: (212) 792-0046
Mobile: (516) 343-0542
Email: Joshua@levinepstein.com

The information contained in this transmission, including attachments, is strictly confidential and intended solely for and
the use by the intended recipients. This email may be protected by the attorney-client privilege, work-product doctrine, or
other applicable legal or professional protections. If you are not the intended recipient, please be notified that any retention,
use, disclosure, dissemination, distribution or copying of this email is strictly prohibited, Kindly notify us of your
inadvertent receipt of the email, by return email, destroy any printouts and delete any electronic copies. Any waiver of any
privilege which might otherwise arise from this email being sent to, or received by, an unintended recipient is hereby
expressly disclaimed. No attorney-client relationship is created by virtue of a recipients receipt of this email in error. Thank
you.

From: Joshua Levin‐Epstein
Sent: Friday, January 15, 2021 4:12 PM
To: praspino@rwillslawfirm.com; rwills@rwillslawfirm.com
Subject: RE: SECOND REQUEST The Pullman Group, LLC v. Isley et al.

Rhonda,

As per our call this past Monday, please send a copy of the proposed protective order.

Please also let me know the Isleys’ availability for a deposition.

Thank you.

Regards,

Josh
__________________________
Joshua D. Levin-Epstein, Esq.
Levin-Epstein & Associates, P.C.
420 Lexington Avenue, Suite 2525
New York, NY 10170
Phone: (212) 792-0046
Mobile: (516) 343-0542
Email: Joshua@levinepstein.com

The information contained in this transmission, including attachments, is strictly confidential and intended solely for and
the use by the intended recipients. This email may be protected by the attorney-client privilege, work-product doctrine, or
other applicable legal or professional protections. If you are not the intended recipient, please be notified that any retention,
use, disclosure, dissemination, distribution or copying of this email is strictly prohibited, Kindly notify us of your
inadvertent receipt of the email, by return email, destroy any printouts and delete any electronic copies. Any waiver of any
privilege which might otherwise arise from this email being sent to, or received by, an unintended recipient is hereby
expressly disclaimed. No attorney-client relationship is created by virtue of a recipients receipt of this email in error. Thank
you.



                                                               2
               Case 1:20-cv-07293-GHW Document 75-6 Filed 03/22/21 Page 25 of 31

From: Joshua Levin‐Epstein
Sent: Monday, January 11, 2021 6:05 PM
To: praspino@rwillslawfirm.com
Cc: rwills@rwillslawfirm.com
Subject: Re: SECOND REQUEST The Pullman Group, LLC v. Isley et al.

Rhonda ‐ please let me know if you need to reschedule. I was expecting your call. Thanks.

Sent from my iPhone


        On Jan 7, 2021, at 4:14 PM, Joshua Levin‐Epstein <Joshua@levinepstein.com> wrote:


        Patrick,

        Monday at 6:00 p.m. works. Please call me on my mobile at 516.343.0542.

        We want to discuss the consolidation of the deposition into two dates, at a mutually
        date and time, as well as other discovery issues.

        Thank you in advance.

        Regards,

        Josh
        __________________________
        Joshua D. Levin-Epstein, Esq.
        Levin-Epstein & Associates, P.C.
        420 Lexington Avenue, Suite 2525
        New York, NY 10170
        Phone: (212) 792-0046
        Mobile: (516) 343-0542
        Email: Joshua@levinepstein.com

        The information contained in this transmission, including attachments, is strictly confidential and intended
        solely for and the use by the intended recipients. This email may be protected by the attorney-client
        privilege, work-product doctrine, or other applicable legal or professional protections. If you are not the
        intended recipient, please be notified that any retention, use, disclosure, dissemination, distribution or
        copying of this email is strictly prohibited, Kindly notify us of your inadvertent receipt of the email, by
        return email, destroy any printouts and delete any electronic copies. Any waiver of any privilege which
        might otherwise arise from this email being sent to, or received by, an unintended recipient is hereby
        expressly disclaimed. No attorney-client relationship is created by virtue of a recipients receipt of this email
        in error. Thank you.

        From: praspino@rwillslawfirm.com <praspino@rwillslawfirm.com>
        Sent: Thursday, January 7, 2021 1:43 PM
        To: Joshua Levin‐Epstein <Joshua@levinepstein.com>
        Cc: rwills@rwillslawfirm.com; Jason Mizrahi <Jason@levinepstein.com>
        Subject: RE: SECOND REQUEST The Pullman Group, LLC v. Isley et al.
                                                               3
        Case 1:20-cv-07293-GHW Document 75-6 Filed 03/22/21 Page 26 of 31



Josh,

Are you available for a call on Monday at any time between 12:00 p.m. and 6:00 p.m. EST?

Thank you,

Patrick Raspino

Wills Law Firm, PLLC

‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ Original Message ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
Subject: RE: SECOND REQUEST The Pullman Group, LLC v. Isley et al.
From: "Joshua Levin‐Epstein" <Joshua@levinepstein.com>
Date: Tue, January 5, 2021 6:08 pm
To: "praspino@rwillslawfirm.com" <praspino@rwillslawfirm.com>
Cc: "rwills@rwillslawfirm.com" <rwills@rwillslawfirm.com>
"Jason Mizrahi" <Jason@levinepstein.com>
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐

> Patrick,
>
> Please send my condolences to Rhonda.
>
> Regards,
>
> Josh
>
> __________________________
> Joshua D. Levin‐Epstein, Esq.
> Levin‐Epstein & Associates, P.C.
> 420 Lexington Avenue, Suite 2525
> New York, NY 10170
> Phone: (212) 792‐0046
> Mobile: (516) 343‐0542
> Email: Joshua@levinepstein.com
>
> The information contained in this transmission, including attachments, is strictly confidential and
intended solely for and the use by the intended recipients. This email may be protected by the attorney‐
client privilege, work‐product doctrine, or other applicable legal or professional protections. If you are
not the intended recipient, please be notified that any retention, use, disclosure, dissemination,
distribution or copying of this email is strictly prohibited, Kindly notify us of your inadvertent receipt of
the email, by return email, destroy any printouts and delete any electronic copies. Any waiver of any
privilege which might otherwise arise from this email being sent to, or received by, an unintended
recipient is hereby expressly disclaimed. No attorney‐client relationship is created by virtue of a
recipients receipt of this email in error. Thank you.
>
>
From: praspino@rwillslawfirm.com <praspino@rwillslawfirm.com>
> Sent: Tuesday, January 5, 2021 12:45 PM
> To: Joshua Levin‐Epstein <Joshua@levinepstein.com>
                                                        4
       Case 1:20-cv-07293-GHW Document 75-6 Filed 03/22/21 Page 27 of 31

> Cc: rwills@rwillslawfirm.com; Jason Mizrahi <Jason@levinepstein.com>
> Subject: RE: SECOND REQUEST The Pullman Group, LLC v. Isley et al.
>
>
> Josh,
>
> Rhonda’s uncle passed away last night from COVID, and she is dealing with family matters. We will
need to reschedule our call with you to later this week. We will be in touch.
>
> Thank you,
>
> Patrick Raspino
>
> Wills Law Firm, PLLC
>
> ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ Original Message ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
> Subject: RE: SECOND REQUEST The Pullman Group, LLC v. Isley et al.
>
From: "Joshua Levin‐Epstein" <Joshua@levinepstein.com<mailto:Joshua@levinepstein.com>>
> Date: Wed, December 23, 2020 6:22 pm
> To: "rwills@rwillslawfirm.com<mailto:rwills@rwillslawfirm.com>"
<rwills@rwillslawfirm.com<mailto:rwills@rwillslawfirm.com>>
> Cc: "praspino@rwillslawfirm.com<mailto:praspino@rwillslawfirm.com>"
<praspino@rwillslawfirm.com<mailto:praspino@rwillslawfirm.com>>
> "Jason Mizrahi" <Jason@levinepstein.com<mailto:Jason@levinepstein.com>>
> ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
>
>> Rhonda,
>>
>> Happy holidays and happy new year.
>>
>> January 5th at 3:00 p.m. EST works.
>>
>> Thank you.
>>
>> Regards,
>>
>> Josh
>>
>> __________________________
>> Joshua D. Levin‐Epstein, Esq.
>> Levin‐Epstein & Associates, P.C.
>> 420 Lexington Avenue, Suite 2525
>> New York, NY 10170
>> Phone: (212) 792‐0046
>> Mobile: (516) 343‐0542
>> Email: Joshua@levinepstein.com<mailto:Joshua@levinepstein.com>
>>
>> The information contained in this transmission, including attachments, is strictly confidential and
intended solely for and the use by the intended recipients. This email may be protected by the attorney‐
client privilege, work‐product doctrine, or other applicable legal or professional protections. If you are
not the intended recipient, please be notified that any retention, use, disclosure, dissemination,

                                                    5
       Case 1:20-cv-07293-GHW Document 75-6 Filed 03/22/21 Page 28 of 31

distribution or copying of this email is strictly prohibited, Kindly notify us of your inadvertent receipt of
the email, by return email, destroy any printouts and delete any electronic copies. Any waiver of any
privilege which might otherwise arise from this email being sent to, or received by, an unintended
recipient is hereby expressly disclaimed. No attorney‐client relationship is created by virtue of a
recipients receipt of this email in error. Thank you.
>>
>>
>
From: Rhonda Hunter Wills <rwills@rwillslawfirm.com<mailto:rwills@rwillslawfirm.com>>
>> Sent: Wednesday, December 23, 2020 1:18 PM
>> To: Joshua Levin‐Epstein <Joshua@levinepstein.com<mailto:Joshua@levinepstein.com>>
>> Cc: rwills@rwillslawfirm.com<mailto:rwills@rwillslawfirm.com>;
praspino@rwillslawfirm.com<mailto:praspino@rwillslawfirm.com>; Jason Mizrahi
<Jason@levinepstein.com<mailto:Jason@levinepstein.com>>
>> Subject: RE: SECOND REQUEST The Pullman Group, LLC v. Isley et al.
>>
>>
>> Mr. Levin‐Epstein, due to the holidays, I will not be available to confer until the week of January 4.
During that week, my current earliest availability is January 5 from 3 pm ‐ 7 pm ET. Let me know if that
works for you. If not, please propose alternative dates/times later in the week. Also, please make sure
that Patrick Raspino is also copied on all emails in this matter. His email address is
praspino@rwillslawfirm.com<mailto:praspino@rwillslawfirm.com<mailto:praspino@rwillslawfirm.com%
3cmailto:praspino@rwillslawfirm.com>>.
>>
>> Regards,
>>
>> Rhonda Wills
>>
>> Rhonda Hunter Wills
>>
>> Licensed in CA, TX & NY
>>
>> Wills Law Firm, PLLC
>>
>> 1776 Yorktown, Suite 570
>>
>> Houston, Texas 77056
>>
>> Telephone: 713.528.4455
>>
>> Facsimile: 713.528.2047
>>
>> Email:
rwills@rwillslawfirm.com<mailto:rwills@rwillslawfirm.com<mailto:rwills@rwillslawfirm.com%3cmailto:r
wills@rwillslawfirm.com>>
>>
>>
>>
>>
>> ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ Original Message ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
>> Subject: RE: SECOND REQUEST The Pullman Group, LLC v. Isley et al.
>>

                                                      6
       Case 1:20-cv-07293-GHW Document 75-6 Filed 03/22/21 Page 29 of 31

>
From: "Joshua Levin‐Epstein"
<Joshua@levinepstein.com<mailto:Joshua@levinepstein.com<mailto:Joshua@levinepstein.com%3cmail
to:Joshua@levinepstein.com>>>
>> Date: Wed, December 23, 2020 5:44 pm
>> To:
"rwills@rwillslawfirm.com<mailto:rwills@rwillslawfirm.com><mailto:rwills@rwillslawfirm.com%3cmailt
o:rwills@rwillslawfirm.com%3e>"
<rwills@rwillslawfirm.com<mailto:rwills@rwillslawfirm.com<mailto:rwills@rwillslawfirm.com%3cmailto
:rwills@rwillslawfirm.com>>>
>> Cc:
"praspino@rwillslawfirm.com<mailto:praspino@rwillslawfirm.com><mailto:praspino@rwillslawfirm.co
m%3cmailto:praspino@rwillslawfirm.com%3e>"
<praspino@rwillslawfirm.com<mailto:praspino@rwillslawfirm.com<mailto:praspino@rwillslawfirm.com
%3cmailto:praspino@rwillslawfirm.com>>>
>> "Jason Mizrahi"
<Jason@levinepstein.com<mailto:Jason@levinepstein.com<mailto:Jason@levinepstein.com%3cmailto:J
ason@levinepstein.com>>>
>> ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
>>
>>> Dear Mrs. Wills:
>>>
>>> Please let me know your availability for a discovery conference to discuss the scheduling of the Isley
Defendants' depositions on a mutually agreeable date and time.
>>>
>>> Thank you, in advance.
>>>
>>> Regards,
>>>
>>> Josh
>>>
>>>
>>> __________________________
>>> Joshua D. Levin‐Epstein, Esq.
>>> Levin‐Epstein & Associates, P.C.
>>> 420 Lexington Avenue, Suite 2525
>>> New York, NY 10170
>>> Phone: (212) 792‐0046
>>> Mobile: (516) 343‐0542
>>> Email:
Joshua@levinepstein.com<mailto:Joshua@levinepstein.com<mailto:Joshua@levinepstein.com%3cmailt
o:Joshua@levinepstein.com>>
>>>
>>> The information contained in this transmission, including attachments, is strictly confidential and
intended solely for and the use by the intended recipients. This email may be protected by the attorney‐
client privilege, work‐product doctrine, or other applicable legal or professional protections. If you are
not the intended recipient, please be notified that any retention, use, disclosure, dissemination,
distribution or copying of this email is strictly prohibited, Kindly notify us of your inadvertent receipt of
the email, by return email, destroy any printouts and delete any electronic copies. Any waiver of any
privilege which might otherwise arise from this email being sent to, or received by, an unintended
recipient is hereby expressly disclaimed. No attorney‐client relationship is created by virtue of a
recipients receipt of this email in error. Thank you.

                                                      7
       Case 1:20-cv-07293-GHW Document 75-6 Filed 03/22/21 Page 30 of 31

>>>
>>>
>>
>
From: Joshua Levin‐Epstein
>>> Sent: Tuesday, December 22, 2020 4:39 PM
>>> To:
rwills@rwillslawfirm.com<mailto:rwills@rwillslawfirm.com<mailto:rwills@rwillslawfirm.com%3cmailto:r
wills@rwillslawfirm.com>>
>>> Cc:
praspino@rwillslawfirm.com<mailto:praspino@rwillslawfirm.com<mailto:praspino@rwillslawfirm.com%
3cmailto:praspino@rwillslawfirm.com>>; Jason Mizrahi
<Jason@levinepstein.com<mailto:Jason@levinepstein.com<mailto:Jason@levinepstein.com%3cmailto:J
ason@levinepstein.com>>>
>>> Subject: RE: The Pullman Group, LLC v. Isley et al.
>>> Importance: High
>>>
>>> Dear Mrs. Wills:
>>>
>>> Please let me know your availability for a discovery conference to discuss the scheduling of the Isley
Defendants' depositions on a mutually agreeable date and time.
>>>
>>> Thank you, in advance.
>>>
>>> Regards,
>>>
>>> Josh
>>>
>>> __________________________
>>> Joshua D. Levin‐Epstein, Esq.
>>> Levin‐Epstein & Associates, P.C.
>>> 420 Lexington Avenue, Suite 2525
>>> New York, NY 10170
>>> Phone: (212) 792‐0046
>>> Mobile: (516) 343‐0542
>>> Email:
Joshua@levinepstein.com<mailto:Joshua@levinepstein.com<mailto:Joshua@levinepstein.com%3cmailt
o:Joshua@levinepstein.com<mailto:Joshua@levinepstein.com%3cmailto:Joshua@levinepstein.com%3c
mailto:Joshua@levinepstein.com%3cmailto:Joshua@levinepstein.com>>>
>>>
>>> The information contained in this transmission, including attachments, is strictly confidential and
intended solely for and the use by the intended recipients. This email may be protected by the attorney‐
client privilege, work‐product doctrine, or other applicable legal or professional protections. If you are
not the intended recipient, please be notified that any retention, use, disclosure, dissemination,
distribution or copying of this email is strictly prohibited, Kindly notify us of your inadvertent receipt of
the email, by return email, destroy any printouts and delete any electronic copies. Any waiver of any
privilege which might otherwise arise from this email being sent to, or received by, an unintended
recipient is hereby expressly disclaimed. No attorney‐client relationship is created by virtue of a
recipients receipt of this email in error. Thank you.
>>>
>>>
>>

                                                      8
     Case 1:20-cv-07293-GHW Document 75-6 Filed 03/22/21 Page 31 of 31

>>
>>
>>
>>
>>
>>
>>
>>
>>
>>
>




                                     9
